Citation Nr: 0904624	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-39 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a bipolar 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for alcohol abuse.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a respiratory 
disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disability other than a bipolar disorder and 
PTSD, to include schizophrenia and schizoaffective disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for chronic back 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 7, 1976 to 
January 12, 1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In April 2007 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The veteran has filed claims seeking service connection for a 
bipolar disorder, schizophrenia and PTSD.  As will be 
discussed below, the evidence of record shows treatment for 
various psychiatric diagnoses.  Consequently, the issues have 
been recharacterized as reflected above to more accurately 
reflect the veteran's claimed symptomatology.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A March 1997 rating decision denied service connection 
for bipolar disorder on the basis that bipolar disorder was 
not initially manifest until many years after the veteran's 
discharge and there was no medical evidence etiologically 
linking it to his service.  The veteran did not initiate an 
appeal of the adverse determination.

3.  The evidence received since the March 1997 rating 
decision is either cumulative or redundant or does not supply 
evidence the absence of which was a specified basis for the 
last final disallowance, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for bipolar disorder.

4.  The March 1997 rating decision also denied service 
connection for alcohol abuse on the basis that it was the 
result of the veteran's own willful misconduct.  The veteran 
did not initiate an appeal of the adverse determination.

5.  The evidence received since the March 1997 rating 
decision is either cumulative or redundant or does not supply 
evidence the absence of which was a specified basis for the 
last final disallowance, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for alcohol abuse.

6.  The March 1997 rating decision denied service connection 
for a respiratory disorder on the basis that there was no 
objective evidence of a current disability.  The veteran did 
not initiate an appeal of the adverse determination.

7.  The evidence received since the March 1997 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a respiratory disorder.

8.  Any currently diagnosed respiratory disorder did not have 
its onset in service and is not etiologically linked to the 
veteran's service or any incident therein.

9.  Any currently diagnosed acquired psychiatric disorder 
other than a bipolar disorder or PTSD, to include 
schizophrenia and schizoaffective disorder, did not have its 
onset in service or within one year thereafter and is not 
etiologically linked to the veteran's service or any incident 
therein.

10.  The veteran did not engage in combat with the enemy and 
the record does not contain credible supporting evidence of a 
claimed in-service stressor.

11.  Any currently diagnosed chronic back disorder did not 
have its onset in service or within one year thereafter and 
is not etiologically linked to the veteran's service or any 
incident therein.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
bipolar disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
alcohol abuse.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a respiratory 
disorder, and the claim is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2008).

4.  A respiratory disorder was not incurred in active 
military.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

5.  An acquired psychiatric disorder other than a bipolar 
disorder or PTSD, to include schizophrenia and 
schizoaffective disorder, was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).  

6.  PTSD was not incurred in or aggravated by active service 
and may not be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).  

7.  A chronic back disorder was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which requires VA review the evidence presented with the 
claim and to provide the veteran with notice of what evidence 
not previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the claim for service connection has 
been substantiated, and any defect in the notice regarding 
that claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Initially, in reviewing the veteran's claims to reopen his 
previously denied claims of entitlement to service connection 
for bipolar disorder, alcohol abuse and a respiratory 
disorder, the Board observes that an April 2007 remand noted 
that the veteran's claims had previously been denied in a 
1997 rating decision.  The Board directed the RO to issue 
VCAA notice to the veteran.  In October 2007, the RO issued 
VCAA notice to the veteran which informed him of the evidence 
generally needed to support claims to reopen his previously 
denied claims for service connection for the listed 
disabilities; what actions he needed to undertake; and how 
the VA would assist him in developing his claims.  

The Board finds that the October 2007 VCAA notice provided 
the veteran with adequate notice regarding the specific basis 
for the prior 1997 denial of his claims for bipolar disorder 
and alcohol abuse and what evidence would be necessary to 
substantiate the elements required to establish service 
connection for these disabilities.  With regard to the 
veteran's claim for service connection for alcohol abuse, 
although the October 2007 letter did not advise him that the 
claim had been denied because the disability was found to be 
a result of his own willful misconduct, the letter did advise 
him that he was required to submit evidence that would 
etiologically link his alcohol abuse to his short period of 
service.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001) the Federal Circuit held that service connection for 
alcohol abuse can only be granted where it is found to be 
secondary to a service-connected disability.  The veteran is 
not currently service-connected for any disability.  
Therefore, the October 2007 VCAA notice indicating that the 
veteran should submit evidence etiologically linking the 
veteran's diagnosed alcohol abuse to his service is adequate.  
Finally, although the October 2007 VCAA notice did not 
adequately inform the veteran regarding the specific bases 
for the prior 1997 rating decision's denial of his claim for 
service connection for a respiratory disorder (on the basis 
that there was no current disability), given the favorable 
outcome noted below, the claim is being reopened, there is no 
prejudice to the veteran as to this aspect of the 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Thus, the additional delay in the adjudication of 
this issue, which would result from a remand solely to allow 
the RO to apply the applicable notification and assistance 
duties, would not be justified.  

Reviewing the veteran's resultant claim of entitlement to 
service connection for a respiratory disorder on its merits, 
as well as his claims of entitlement to service connection 
for an acquired psychiatric disorder, PTSD and chronic back 
disorder, the Board observes that the RO issued VCAA notices 
to the veteran in January 2003 and October 2007 which 
informed him of the evidence generally needed to support 
claims for service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  Although the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

Likewise, although the VCAA notice letters were provided to 
the veteran after his claims were adjudicated, the subsequent 
readjudication of the claims has cured any defect with regard 
to the time of notice.  Cf. Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  Moreover, the Board finds that, 
under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate the 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with several 
opportunities to submit evidence and argument in support of 
his claims.  Therefore, the Board finds that any defect with 
respect to the timing of the receipt of the VCAA notice 
requirements for his claims is harmless error in this case.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Board notes that 
the veteran's complete service treatment records are not on 
file.  Only the March 1976 report of medical history is of 
record.  In cases where a veteran's service treatment records 
are unavailable, through no fault of the veteran, there is a 
"heightened duty" to assist the veteran in the development 
of the case.  See generally McCormick v. Gober, 14 Vet. App. 
39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In the instant case, the National Personnel Records 
Center (NPRC) has verified that there are no additional 
service treatment records available for this veteran.  VA 
medical treatment records are of record, as well as private 
evaluation and treatment records and a letter from the 
veteran's father and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  The Social 
Security Administration (SSA) has advised VA that the 
veteran's folder with that agency cannot be located.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  



Analysis

New and Material Evidence

The veteran is seeking to reopen his claims of entitlement to 
service connection for a bipolar disorder, alcohol abuse and 
a respiratory disorder.  The claims for service connection 
were originally denied in a March 1997 rating decision.  The 
veteran did not appeal the determination.  In a March 1997 
letter, VA advised the veteran that the claims were denied 
and further advised him of his appellate rights.  The veteran 
did not appeal the determination.  Therefore, the March 1997 
rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.204, 20.1103 (2008). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).



Bipolar Disorder

Reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim for service connection for a 
bipolar disorder the Board finds that he has not submitted 
new and material evidence.  The March 1997 denial was based 
on the lack of evidence of bipolar disorder in service or 
within one year of the veteran's discharge and the lack of 
medical evidence etiologically linking the veteran's bipolar 
disorder to his service or any incident therein.  See 38 
U.S.C.A. §§ 1101, 1131; 38 C.F.R. §§ 3.303, 3.309.  The 
veteran has submitted no objective evidence attributing his 
diagnosed bipolar disorder to service or any incident 
therein.  The vast majority of the medical evidence submitted 
since the March 1997 rating decision shows no more than 
ongoing treatment for the veteran's bipolar disorder.  

The record on appeal does not indicate that the veteran has 
the expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the cause of his bipolar disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

For these reasons, the Board determines the evidence 
submitted subsequent to the March 1997 rating decision is 
either cumulative or redundant, does not supply evidence the 
absence of which was a specified basis for the last final 
disallowance, and, in any event, does not raise a reasonable 
possibility of substantiating his claim.  Consequently, the 
evidence received since the last final disallowance of the 
veteran's claim is not new and material, and his petition to 
reopen the claim for service connection for a bipolar 
disorder must be denied.  38 U.S.C.A. § 5108.



Alcohol Abuse

Likewise, in reviewing the evidence submitted by the veteran 
in his attempt to reopen his claim for service connection for 
alcohol abuse, the Board also finds that he has not submitted 
new and material evidence.  The March 1997 denial was based 
on the veteran's alcohol abuse being a result of his own 
willful misconduct.  The veteran has submitted no objective 
evidence attributing his alcohol abuse to service or to any 
service-connected disability.  Indeed, the veteran is not 
currently service-connected for any disability.  In fact, 
many submitted treatment records indicate that the veteran's 
alcohol consumption started long before his service, as early 
as age 9.  The vast majority of the medical evidence 
submitted since the March 1997 rating decision shows no more 
than ongoing treatment for the veteran's diagnosed alcohol 
abuse.  

Again, the Board must find that the veteran's assertions 
alone cannot be dispositive of the issue for purposes of 
reopening the claim.  The record on appeal does not indicate 
that the veteran has the expertise to provide an opinion that 
requires specialized knowledge, skill, experience, training 
or education, such as an opinion as to the cause of his 
alcohol abuse.  See Espiritu supra. And such evidence does 
not provide a basis on which to reopen a claim of service 
connection.  Moray v. Brown, supra.  Thus, the veteran's 
assertions are not deemed to be "new and material evidence" 
and cannot serve to reopen the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

For these reasons, the Board determines the evidence 
submitted subsequent to the March 1997 rating decision is 
either cumulative or redundant, does not supply evidence the 
absence of which was a specified basis for the last final 
disallowance, and, in any event, does not raise a reasonable 
possibility of substantiating his claim.  Consequently, the 
evidence received since the last final disallowance of the 
veteran's claim is not new and material, and his petition to 
reopen the claim for service connection for alcohol abuse 
must be denied.  38 U.S.C.A. § 5108.



Respiratory Disorder

The evidence associated with the claims files subsequent to 
the March 1997 rating decision includes VA and private 
medical records, private medical records and examination 
reports.  The Board has thoroughly reviewed the evidence 
associated with the claims files subsequent to the March 1997 
rating decision and finds that this evidence constitutes new 
and material evidence which is sufficient to reopen the 
previously denied claim for service connection for a chronic 
respiratory disorder.  The Board finds that submitted VA 
treatment records indicating the veteran was diagnosed with 
obstructive airway disease as early as March 1996 and a 
February 2002 chest X-ray study showing an impression of 
bibasilar linear atelectasis/fibrosis and calcified 
granulomatous disease represents evidence that is new, not 
cumulative or redundant.  This newly submitted evidence is 
also material because it tends to show that the veteran has a 
current diagnosis of a chronic respiratory disorder.  
Moreover, this newly submitted evidence when considered with 
the previous evidence of record, or by itself, relates to an 
unestablished fact that is necessary to substantiate the 
claim, because it tends to suggest that the veteran has a 
current respiratory disorder diagnosis.  As a result, it 
raises a reasonable possibility of substantiating the claim.  

For these reasons, the Board determines the medical evidence 
submitted subsequent to the March 1997 rating decision is 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides a basis to reopen the claim of entitlement to 
service connection for a respiratory disorder.  38 U.S.C.A. 
§ 5108.

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis and psychosis).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  As noted above, when a veteran's service treatment 
records are unavailable, VA's duty to assist, and the Board's 
duty to provide reasons and bases for its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b)), are 
heightened.  O'Hare v. Derwinski, supra.; see also Moore 
(Howard) v. Derwinski. 1 Vet. App. 401, 404 (1991).  

Respiratory Disorder

After carefully reviewing all of the evidence of record, the 
Board finds that the evidence fails to show that the veteran 
had a respiratory disorder prior to April 1995, almost 20 
years after his discharge from service.  As previously noted, 
the bulk of the veteran's service treatment records are not 
of record; however, his March 1976 report of medical history 
for enlistment shows the veteran denied having any present or 
past problems with asthma, shortness of breath or any chronic 
cough.  Moreover, there is no competent medical opinion 
etiologically linking his current respiratory disorder, 
variously diagnosed as asthma, bronchial asthma or 
obstructive airway disease to his service or any incident 
therein.  The earliest competent medical evidence of a 
respiratory disorder is an April 1995 private treatment 
record, almost 20 years after the veteran's discharge.  The 
Board finds this gap in time significant, and it weighs 
against the existence of a link between the veteran's current 
respiratory disorder and his time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  

The veteran, as a lay person, not trained or educated in 
medicine, is not competent to offer opinions as to whether he 
currently has any residuals of his in-service back or right 
shoulder injuries.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
in this case, and service connection for a respiratory 
disorder must be denied.  38 U.S.C.A. § 5107(b).  

Acquired Psychiatric Disorder to Include Schizophrenia

Although the veteran contends that he currently has 
schizophrenia as a result of his service, the Board again 
finds that the preponderance of the evidence is against his 
claim.  

Initially, the Board observes that the veteran's service 
treatment records are not of record and are unavailable.  
However, his March 1976 report of medical history shows the 
veteran denied present or past problems with depression or 
excessive worry, nervous trouble or frequent trouble 
sleeping.  He further denied any previous treatment for a 
mental condition.  Likewise, the evidence fails to show that 
the veteran developed any acquired psychiatric disorder, to 
include schizophrenia and schizoaffective disorder within a 
year of his discharge.  Therefore, presumptive service 
connection for an acquired psychiatric disorder, to include 
schizophrenia and schizoaffective disorder, is not warranted.  

Although an October 1996 VA treatment record notes the 
veteran's history of his first "association" with 
psychiatry 25 years before for what he believed was 
schizophrenia, the earliest competent medical evidence of 
diagnosed schizoaffective disorder is in November 1999 and 
diagnosed schizophrenia is in March 2000, at least 20 years 
after his discharge from service.  The Board again finds this 
gap in time significant, and it weighs against the existence 
of a link between the veteran's HTN and his time in service.  
Maxson, 230 F.3d at 1333.  Subsequent treatment records 
indicate no more than ongoing treatment, primarily for the 
veteran's diagnosed alcohol abuse and bipolar disorder.  
There is no competent medical opinion etiologically linking 
any currently diagnosed acquired psychiatric disorder, to 
include schizophrenia and schizoaffective disorder, to 
service or any incident therein.  VA requested the veteran 
submit evidence etiologically linking his current acquired 
psychiatric disorder to his service or any incident therein.  
However, he has not submitted any medical evidence 
etiologically linking his current acquired psychiatric 
disorder to service or any incident therein.

The veteran, as a lay person, not trained or educated in 
medicine, is not competent to offer opinions as to whether he 
currently has schizophrenia or schizoaffective disorder as a 
result of his service or any incident therein.  Grottveit, 
supra.; Espiritu, supra.  Accordingly, for the reasons noted 
above, the Board concludes that the preponderance of the 
evidence is against the claim in this case, and service 
connection for an acquired psychiatric disorder, to include 
schizophrenia and schizoaffective disorder, must be denied.  
38 U.S.C.A. § 5107(b).  

PTSD

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

In this case, a review of the claims folders reveals ongoing 
diagnoses of PTSD, first diagnosed in April 1996.  Both VA 
and private treatment records also contain medical opinions 
relating the diagnosis of PTSD to the veteran's claimed in-
service stressor.  Therefore, the Board finds that the 
veteran does have a credible current PTSD diagnosis.  

Pursuant to VA regulation, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353 (1998) (Board must make 
a specific finding as to whether the veteran engaged in 
combat).  The Board emphasizes that although medical evidence 
appears to relate the diagnosis of PTSD to an alleged in-
service stressor, such after-the-fact medical nexus evidence 
cannot also be the sole evidence of the occurrence of the 
claimed stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The veteran's military records show that he did not serve 
during a period of war.  Indeed, the veteran does not contend 
that he engaged in combat.  He contends that a good friend of 
his was killed when that friend jumped off an aircraft 
carrier sometime between March and August 1977.  He further 
alleges that his friend may have done so at his suggestion.  

Considering the evidence of record, the Board notes that 
while the veteran initially indicated that the alleged 
stressor occurred sometime in 1976 or 1977, in a subsequent 
statement he specifically states that his friend jumped 
sometime between March and August 1977, after his own 
discharge from service in January 1977.  While no effort has 
been made to verify the veteran's statements with regard to 
the soldier's death, the Board finds that confirmation of 
this fact would not assist in corroborating his alleged 
stressor as the veteran indicates his friend's death occurred 
on a ship other than the one the veteran was assigned to at a 
time after the veteran's own discharge.  Therefore, assuming 
without conceding the friend's death, this evidence cannot 
corroborate an in-service stressor.  Nor has the veteran 
alleged any other stressors during his period of service.

Accordingly, pursuant to VA regulation, the record must 
contain credible supporting evidence that a claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  In this 
case, there is no credible evidence of an in-service 
stressor, as the veteran's alleged stressor occurred after 
his own discharge from service.  Therefore, in the absence of 
credible evidence of an in-service stressor, the Board cannot 
conclude that the requirements of 38 C.F.R. § 3.304(f) have 
been met.

Chronic Back Disorder

Although the veteran contends that he currently has a chronic 
back disorder as a result of his service, the Board finds 
that the preponderance of the evidence is against his claim.  
Initially, the Board observes that the veteran's available 
March 1976 report of medical history shows he denied any 
present or past recurrent back pain.  As noted previously, 
his service treatment records are not of record and 
presumably unavailable.  The earliest medical evidence of low 
back complaints is a January 1999 VA treatment record, more 
than 20 years after the veteran's discharge.  Moreover, the 
1999 treatment record notes the veteran's history at that 
time of an original injury in 1985.  Degenerative changes of 
the lumbar spine were initially demonstrated on September 
2003 VA X-ray and MRI studies of the lumbar spine.  
Consequently, direct service connection for a chronic back 
disorder is not warranted.  As degenerative changes or 
arthritis of the low back is not demonstrated during the 
first post service year, a grant of service connection on a 
presumptive basis is also not warranted.

Although he is currently diagnosed with a low back disorder, 
as noted above, the earliest competent medical evidence of a 
diagnosed low back condition is the 1999 VA treatment record, 
more than 20 years after his discharge.  The Board finds this 
gap in time significant, and it weighs against the existence 
of a link between the veteran's disability and his time in 
service.  Cf. Maxson, 230 F.3d at 1333.  Moreover, the same 
treatment record indicates the veteran initially injured his 
back in 1985, at least 8 years after his discharge from 
service.  Subsequent treatment records also note the 
veteran's statements regarding the 1985 injury and other 
post-service back injuries.  There is no medical opinion of 
record etiologically linking his current back disorder to his 
service or any incident therein.  VA requested the veteran 
submit evidence etiologically linking his current back 
disorder to his service or any incident therein.  However, he 
has not submitted any medical evidence etiologically linking 
his current back disorder to service or any incident therein.

The Board assigns little weight to the veteran's and his 
father's lay assertions that his currently diagnosed back 
disorder is a result of an in-service injury.  Espiritu, 
supra.  Moreover, the Board finds that the veteran's 
treatment records, some dated as early as 1989, are more 
contemporary to the veteran's service are of more probative 
value than his current recollections, given many years later.  
Therefore, the Board determines that the preponderance of the 
evidence is against service connection for a chronic back 
disorder.  38 U.S.C.A. § 5107(b).  The appeal is denied.




ORDER

As no new and material evidence has been received, the claim 
for service connection for a bipolar disorder is not 
reopened.  The appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for alcohol abuse is not reopened.  
The appeal is denied.

Service connection for a respiratory disorder is denied.

Service connection for an acquired psychiatric disorder, to 
include schizophrenia and schizoaffective disorder, and to 
exclude PTSD and bipolar disorder, is denied.

Service connection for PTSD is denied.

Service connection for a chronic back disorder is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


